*621MEMORANDUM 15Y THE COURT.
There is but one question involved, since the retroactive effect of the provision in the act of October 6, 1917, 40 Stat. 361, has airead}' been determined both by this court and by the General Accounting Office.
That point settled, it is contended that the plaintiff road is not one of those organized under the act of July 28, 1866, and therefore not entitled to the benefits of the act of 1917. That contention has foundation if only a strict and technical construction of the act is permissible, but it would work manifest injustice, be subversive of the evident intent of Congress and not required, if without undue violence the act may be so construed as to effectuate its purposes.
It is hardly to be assumed that Congress intended to relieve the 100 per cent roads which had actually received grants of land from the excessive burdens of war and deny relief to roads which had not received the same benefits but were only contract equalizer’s. They were subject to the 100 per cent deduction or free-haul requirement only for equalizing purposes, and to maintain the equilibrium it is certainly necessary that they should have the benefits of the act in question. Indeed, it is not far if at all astray from the correct conclusion to say that the act in question is to be read into the equalizing agreements.
Judgment for plaintiff in the sum of $887.61.